


Exhibit 10.6


FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
EXECUTIVE SAVINGS PLAN
 
The Public Service Company of New Mexico Executive Savings Plan (the “Plan”) was
originally effective as of July 1, 1998.  PNM Resources, Inc. (the “Company”)
became the parent holding company for Public Service Company of New Mexico as of
December 31, 2001.  Effective as of November 27, 2002, the Company assumed the
sponsorship of the Plan and renamed it the “PNM Resources, Inc. Executive
Savings Plan.”  The Plan was most recently amended and restated in its entirety,
effective as of January 1, 2004.  By this instrument, the Company now desires to
amend the Plan to transfer the liability for any amounts due under the Plan to
the PNM Resources, Inc. Executive Savings Plan II.  This amendment constitutes a
material modification of the Plan pursuant to Treas. Reg. § 1.409A-6(a)(1)(i),
which will subject the Plan to Section 409A of the Internal Revenue Code (the
“Code”) effective as of the date of execution of this First Amendment.
 
     1.           This First Amendment shall be effective as of the date on
which it is executed.
 
     2.           Article VII (Amendment or Termination) of the Plan is hereby
amended by adding a new Section 7.3 to the end thereof:
 
7.3           Combination of Plan with PNM Resources, Inc. Executive Savings
Plan II.  The Plan is hereby combined with the PNM Resources, Inc. Executive
Savings Plan II (the “ESP II”) effective as of the date this First Amendment is
executed (the “Combination Effective Date”), with the ESP II being the surviving
plan.  The Plan Administrator is authorized and directed to take all actions
necessary or
 

--------------------------------------------------------------------------------


appropriate to transfer the liabilities of the Plan to the ESP II as of the
Combination Effective Date.  Following the transfer of liabilities, Participants
will no longer have any claim for benefits under the Plan, and the ESP II shall
be deemed to have accepted the liability to each Participant for liabilities so
transferred, as such amounts may increase or decrease after the date of the
transfer.
 
     3.           As of the Combination Effective Date, the Plan shall be
completely amended and restated in the form of the ESP II document and the ESP
II will be considered an amendment and restatement of the Plan and shall govern
the rights of the Participants under the Plan.
 
IN WITNESS WHEREOF, PNM Resources has caused this First Amendment to be executed
as of this 17th day of December, 2008.
 
PNM RESOURCES, INC.
 
 
By: /s/ Alice A.
Cobb                                                                        
                               Its:  SVP, Chief Administrative Officer



 
 
2

--------------------------------------------------------------------------------

 
